DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered. Claims 1 and 17 are amended. Claims 1-3, 5-19, 21-30 are pending. Claims 4 and 20 are pending.
3.	Applicant’s arguments filed on 02/14/2022 with respect to claims 1-3, 5-19, 21-30 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8, 12-13, 16-18, 21 25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbom et al. (US Pub: 20200083945 A1 hereinafter Lindbom and further in view of  Liu et al. (US Pub: 20190334751 A1) hereinafter Liu 


As to claim 1 Lindbom  teaches a  method for wireless communications at a user equipment (UE), comprising: communicating with a base station via multi-user (MU) multiple-input multiple- output (MIMO), the base station comprising a total number of ports available for MU-MIMO; ([0050][0055] Fig 5, base station communicating with multiple devices using set of reference signal antenna ports)
receiving, from the base station, signaling indicative of a subset of the total number of ports and of a comb configuration,([0056] [0058] devices receives selected set of reference signal antenna ports, reference signal antenna port comprise a time-frequency pattern comprising a frequency comb and/or the different densities in the frequency dimension comprise different densities of frequency comb)
, the subset comprising ports shared by other UEs ([0092] where these reference signals sets are potentially wideband, and shared among multiple users served by a transmitting node)
identifying, based at least in part on the signaling indicative of the subset and of the comb configuration,([0071]Fig. 7, wireless device receives   scheduling message includes an indication of a set of reference signal antenna ports, and identifying the indicated set of reference signal antenna ports from the received indication and  a time-frequency pattern comprising a frequency comb)
and determining the subset based at least in part on the signaling and the identifying. ([0071]Fig. 7, wireless device receives   scheduling message includes an indication of a set of reference signal antenna ports, and identifying the indicated set of reference signal antenna ports from the received indication)
Lindbom does not teach having resource allocations that overlap with a resource allocation of the UE; wherein each comb comprises a pattern of resource elements indicated by a resource element spacing in a frequency domain; 
Liu teaches having resource allocations that overlap with a resource allocation of the UE; ([0097] Fig. 10, scheduled resources of the UE 1 and the UE 3 completely overlap, and resource elements on which reference signals of the UE 1 and the UE 3 are located may completely overlap)
wherein each comb comprises a pattern of resource elements indicated by a resource element spacing in a frequency domain; ([0095] Fig. 9, the UE 1 occupies a reference signal resource element set p, and the UE 2 occupies a reference signal resource element set p+2 i.e., pattern including space between  resource element s)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Liu  with the teaching of Lindbom because Liu teaches scheduling resource elements, a plurality of antenna ports can be distinguished in a single resource block, to reduce a resource scheduling granularity, and improve scheduling flexibility. (Liu [0032])

As to claim 2 the combination of Lindbom and Liu specifically Lindbom  teaches further comprising: determining a second subset of the total number of ports based at least in part on the signaling indicative of the subset, the second subset comprising ports not shared by other UEs. ([0098][0100]Fig. 8A, Fig. 13,   UE decode and  applying signaling bits that indicate both a mapping of reference signal for various antenna ports to resource elements,  a two-bit sequence of 00 would indicate that the available port set consists of ports 0-7, while a two-bit sequence of 11 would indicate that the available port set consists of only ports 12 and 13,  a UE) would know from previously configured information that ports 0-7 have particular (low-density) DM-RS patterns, while ports 12 and 13 have different, and higher-density DM-RS patterns)

As to claim 5 the combination of Lindbom and Liu specifically  Lindbom teaches
further comprising: identifying which of the number of combs to be used by the base station are to be used by the UE. ([0022]  network device   send, to user equipment UE, , information about an antenna port, a resource block scheduled by the network device for the UE, e antenna port indicates a resource mapping pattern used by the UE to send or receive a reference signal, and in a symbol of the resource mapping pattern, a reference signal corresponding to the DFT-s-OFDM waveform is mapped in frequency domain in a comb shaped manner)

As to claim 6 the combination of Lindbom and Liu specifically Lindbom teaches
wherein receiving the signaling indicative of  the subset comprises: identifying one or more groupings of the total number of ports; ([0071]Fig. 7, wireless device receives   scheduling message includes an indication of a set of reference signal antenna ports, and identifying the indicated set of reference signal antenna ports from the received indication and  a time-frequency pattern comprising a frequency comb)
and identifying at least one of the one or more groupings that comprises the ports shared by the other UEs. ([0071][0092] Fig. 7, wireless device receives   scheduling message includes an indication of a set of reference signal antenna ports, and identifying the indicated set of reference signal antenna ports from the received indication, the use where these reference signals are potentially wideband, and shared among multiple users served by a transmitting node)

As to claim 7 the combination of Lindbom and Liu specifically Lindbom teaches
 wherein identifying one or more groupings of the total number of ports comprises: ([0071]Fig. 7, wireless device receives   scheduling message includes an indication of a set of reference signal antenna ports, and identifying the indicated set of reference signal antenna ports from the received indication)
receiving an identification of the one or more groupings via a radio resource control (RRC) channel, a media access control (MAC) control element (CE), or any combination thereof.([0056] RRC identify a subset, say four, of the 16 port-layer options, with a subsequent DCI message indicating exactly which of the port-layer options within that group of four applies) 

As to claim 8 the combination of Lindbom and Liu specifically Lindbom teaches
 wherein identifying at least one of the one or more groupings that comprises the ports shared by the other UEs comprises: receiving a bitmap indicating the at least one of the one or more groupings. (Lindbom [0092] [0094] Fig. 8A,  two bits are used to indicate both the set of available ports as well as the associated rank restriction, for a certain DM-RS pattern) 

As to claim 12 the combination of Lindbom and Liu specifically Lindbom teaches  further comprising: receiving a port indication indicating one or more ports to be used by the UE ([0048] UE receiving either a multiple-layer transmission needs to be informed via a signaling message about the specific port or ports that are used, in uplink transmissions)
 and determining that the one or more groupings that comprise the one or more ports to be used by the UE comprise the ports shared by the other UEs. ([0071][0092] Fig. 7, wireless device receives   scheduling message includes an indication of a set of reference signal antenna ports, and identifying the indicated set of reference signal antenna ports from the received indication, the use where these reference signals are potentially wideband, and shared among multiple users served by a transmitting node)

As to claim 13 the combination of Lindbom and Liu specifically Lindbom teaches  wherein the signaling comprises a radio resource control (RRC) channel, downlink control information (DCI), a media access control (MAC) control element (CE), or any combination thereof ([0056] RRC identify a subset, say four, of the 16 port-layer options, with a subsequent DCI message indicating exactly which of the port-layer options within that group of four applies) 

As to claim 14 the combination of Lindbom and Liu specifically Lindbom teaches  further comprising: performing a channel estimation process based at least in part on the subset.([0057] using the selected set of reference signal antenna ports, where using the selected set of reference signal antenna ports comprises performing channel estimation using reference signal symbols on the selected set of reference signal antenna ports)

As to claim 16 the combination of Lindbom and Liu specifically Lindbom teaches   wherein the signaling comprises a downlink grant ([0096] the downlink message that carries scheduling information, i.e., information indicating  granted downlink time-frequency resource)

As to claim 17  Lindbom teaches a method for wireless communications, comprising: communicating with a user equipment (UE) via multi-user (MU) multiple-input multiple-output (MIMO), the base station comprising a total number of ports available for MU- MIMO; ([0050][0055] Fig 5, base station communicating with multiple devices using set of reference signal antenna ports)
 transmitting, to the UE, signaling indicative of a subset of the total number of ports and of a comb configuration, ([0056] [0058] devices receives selected set of reference signal antenna ports, reference signal antenna port comprise a time-frequency pattern comprising a frequency comb and/or the different densities in the frequency dimension comprise different densities of frequency comb)
the subset comprising ports shared by other UEs ([0092] where these reference signals sets are potentially wideband, and shared among multiple users served by a transmitting node)
based at least in part on the signaling indicative of the subset and of the comb configuration, ([0071]Fig. 7, wireless device receives   scheduling message includes an indication of a set of reference signal antenna ports, and identifying the indicated set of reference signal antenna ports from the received indication and  a time-frequency pattern comprising a frequency comb)
a number of combs to be used by the base station in the resource allocation of the UE([0022]  network device   send, to user equipment UE, , information about an antenna port, a resource block scheduled by the network device for the UE, e antenna port indicates a resource mapping pattern used by the UE to send or receive a reference signal, and in a symbol of the resource mapping pattern, a reference signal corresponding to the DFT-s-OFDM waveform is mapped in frequency domain in a comb shaped manner)
Lindbom does not teach having resource allocations that overlap with a resource allocation of the UE; and indicating, to the UE, 
, wherein each comb comprises a pattern of resource elements indicated by a resource element spacing in a frequency domain.
Liu teaches having resource allocations that overlap with a resource allocation of the UE; ([0097] Fig. 10, scheduled resources of the UE 1 and the UE 3 completely overlap, and resource elements on which reference signals of the UE 1 and the UE 3 are located may completely overlap)
wherein each comb comprises a pattern of resource elements indicated by a resource element spacing in a frequency domain ([0095] Fig. 9, the UE 1 occupies a reference signal resource element set p, and the UE 2 occupies a reference signal resource element set p+2 i.e., pattern including space between  resource element s)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Liu  with the teaching of Lindbom because Liu teaches scheduling resource elements, a plurality of antenna ports can be distinguished in a single resource block, to reduce a resource scheduling granularity, and improve scheduling flexibility. (Liu [0032])

As to claim 18 the combination of Lindbom and Liu specifically Lindbom  teaches wherein transmitting the signaling indicative of the subset comprises: indicating, to the UE, a second subset of the total number of ports based at least in part on the signaling indicative of the subset, the second subset comprising ports not shared by other UEs. ([0098][0100]Fig. 8A, Fig. 13,   UE decode and  applying signaling bits that indicate both a mapping of reference signal for various antenna ports to resource elements,  a two-bit sequence of 00 would indicate that the available port set consists of ports 0-7, while a two-bit sequence of 11 would indicate that the available port set consists of only ports 12 and 13,  a UE) would know from previously configured information that ports 0-7 have particular (low-density) DM-RS patterns, while ports 12 and 13 have different, and higher-density DM-RS patterns)

As to claim 21 the combination of Lindbom and Liu specifically Lindbom  teaches further comprising: indicating which of the number of combs to be used by the base station are to be used by the UE. ([0022]  network device   send, to user equipment UE, , information about an antenna port, a resource block scheduled by the network device for the UE, e antenna port indicates a resource mapping pattern used by the UE to send or receive a reference signal, and in a symbol of the resource mapping pattern, a reference signal corresponding to the DFT-s-OFDM waveform is mapped in frequency domain in a comb shaped manner)
As to claim 22 the combination of Lindbom and Liu specifically Lindbom  teaches wherein transmitting the signaling indicative  of the subset comprises: identifying, to the UE, one or more groupings of the total number of ports ([0071]Fig. 7, wireless device receives   scheduling message includes an indication of a set of reference signal antenna ports, and identifying the indicated set of reference signal antenna ports from the received indication and  a time-frequency pattern comprising a frequency comb)
and indicating at least one of the one or more groupings that comprises the ports shared by the other UEs ([0071][0092] Fig. 7, wireless device receives   scheduling message includes an indication of a set of reference signal antenna ports, and identifying the indicated set of reference signal antenna ports from the received indication, the use where these reference signals are potentially wideband, and shared among multiple users served by a transmitting node)

As to claim 23 the combination of Lindbom and Liu specifically Lindbom  teaches wherein identifying one or more groupings of the total number of ports comprises: ([0071]Fig. 7, wireless device receives   scheduling message includes an indication of a set of reference signal antenna ports, and identifying the indicated set of reference signal antenna ports from the received indication)
transmitting an identification of the one or more groupings via a radio resource control (RRC) channel, a media access control (MAC) control element (CE), or any combination thereof. ([0056] RRC identify a subset, say four, of the 16 port-layer options, with a subsequent DCI message indicating exactly which of the port-layer options within that group of four applies) 
As to claim 24 the combination of Lindbom and Liu specifically Lindbom teaches
 wherein indicating at least one of the one or more groupings that comprises the ports shared by the other UEs comprises: transmitting a bitmap indicating the at least one of the one or more groupings. (Lindbom [0092] [0094] Fig. 8A,  two bits are used to indicate both the set of available ports as well as the associated rank restriction, for a certain DM-RS pattern) 

As to claim 25 the combination of Lindbom and Liu does not teach  wherein the bitmap indicates the at least one of the one or more groupings without indicating groups that comprise ports assigned for use by the UE.
Ng teaches wherein the bitmap indicates the at least one of the one or more groupings without indicating groups that comprise ports assigned for use by the UE (Ng [0062] co-channel resource allocation may be implicitly determined by the UE using one or more of the other parameters signaled for the other UE, (e.g., port index, port RNTI, a pre-configured group ID for similarly scheduled UEs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ng  with the teaching of Lindbom  and Liu because Ng teaches that signaling techniques would reduce the signaling overhead associated with implementing the MU-MIMO operation. (Ng [0043])

As to claim 27 the combination of Lindbom and Liu does not teach further comprising: transmitting a port indication indicating one or more ports to be used by the UE. (N([0048] UE receiving either a multiple-layer transmission needs to be informed via a signaling message about the specific port or ports that are used, in uplink transmissions)

As to claim 28 the combination of Lindbom and Liu specifically Lindbom teaches wherein the signaling is a radio resource control (RRC) channel, downlink control information (DCI), a media access control (MAC) control element (CE), or any combination thereof  ([0056] RRC identify a subset, say four, of the 16 port-layer options, with a subsequent DCI message indicating exactly which of the port-layer options within that group of four applies) 
As to claim 30 the combination of Lindbom and Liu specifically Lindbom teaches   wherein the signaling comprises a downlink grant. ([0096] the downlink message that carries scheduling information, i.e., information indicating  granted downlink time-frequency resource)

Claims 3, 9 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbom, Liu and further in view of  Ng et al. (EP 2648448A1) hereinafter Ng

As to claim 3 the combination of Lindbom and Liu specifically  does not teach  wherein receiving the signaling indicative of the subset comprises: identifying an absence of multiplexed code division multiplexing (CDM) ports among one or more ports allocated to the UE.
Ng teaches wherein receiving the signaling indicative of the subset comprises: identifying an absence of multiplexed code division multiplexing (CDM) ports among one or more ports allocated to the UE. ([0041] [0072] [0073] the UE may identify the DM-RS port(s) for the UE in the downlink control information, a signal in a resource element intended for a UE may be separated and distinguished from a signal in the same resource element that is intended to convey different information than the other signal based on the PDSCH EPRE to DM-RS EPRE ratio  even if UE is assigned 2 or less than 2 layers, other DM-RS CDM groups may be assigned to other UEs, when  the UE is not assigned any ports   belonging to a DM-RS CDM group, i.e., absence of ports, the control signaling may indicate whether the UE should assume data is mapped to the REs of that DM-RS CDM group or not (e.g., whether rate matching around unassigned port(s) in another DM-RS CDM group should be applied),  control signaling may also indicate the existence of interfering UEs)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ng  with the teaching of Lindbom  and Liu because Ng teaches that signaling techniques would reduce the signaling overhead associated with implementing the MU-MIMO operation. (Ng [0043])
As to claim 9 the combination of Lindbom and Liu specifically does not teach wherein the bitmap indicates the at least one of the one or more groupings without indicating groups that comprise ports assigned for use by the UE.
Ng teaches wherein the bitmap indicates the at least one of the one or more groupings without indicating groups that comprise ports assigned for use by the UE  ( [0062] co-channel resource allocation may be implicitly determined by the UE using one or more of the other parameters signaled for the other UE, (e.g., port index, port RNTI, a pre-configured group ID for similarly scheduled UEs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ng  with the teaching of Lindbom  and Liu because Ng teaches that signaling techniques would reduce the signaling overhead associated with implementing the MU-MIMO operation. (Ng [0043])

As to claim 19 the combination of Lindbom and Liu does not teach wherein transmitting the signaling indicative of the subset comprises: indicating, to the UE, an absence of multiplexed code division multiplexing (CDM) ports among one or more ports allocated to the UE.
Ng teaches wherein transmitting the signaling indicative of the subset comprises: indicating, to the UE, an absence of multiplexed code division multiplexing (CDM) ports among one or more ports allocated to the UE ([0041] [0072] [0073] the UE may identify the DM-RS port(s) for the UE in the downlink control information, a signal in a resource element intended for a UE may be separated and distinguished from a signal in the same resource element that is intended to convey different information than the other signal based on the PDSCH EPRE to DM-RS EPRE ratio  even if UE is assigned 2 or less than 2 layers, other DM-RS CDM groups may be assigned to other UEs, when  the UE is not assigned any ports   belonging to a DM-RS CDM group, i.e., absence of ports, the control signaling may indicate whether the UE should assume data is mapped to the REs of that DM-RS CDM group or not (e.g., whether rate matching around unassigned port(s) in another DM-RS CDM group should be applied),  control signaling may also indicate the existence of interfering UEs)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ng  with the teaching of Lindbom  and Liu because Ng teaches that signaling techniques would reduce the signaling overhead associated with implementing the MU-MIMO operation. (Ng [0043])

Claims 10, 11, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbom, Liu  and further in view of Nayeb et al. (US Pub: 20170093469 A1)  hereinafter Nayeb  

As to claim 10 the combination of Lindbom and Liu does not  teach wherein the one or more groupings are organized into separate lists, the method further comprising: receiving a list indicator identifying which of the separate lists comprises the at least one of the one or more groupings.
Nayeb teaches wherein the one or more groupings are organized into separate lists, the method further comprising: receiving a list indicator identifying which of the separate lists comprises the at least one of the one or more groupings. (Nayeb  [0065]Table 1, Table 2,  A WTRU may be configured through a higher layer message or downlink control information (e.g., DCI Format 2C) regarding the assigned DM RS port(s), for example for indicating the antenna port(s), the scrambling identity (nSCID), and the number of layers for MU-MIMO operations in CDM group 2 using 3 bits in DCI format 2C.  WTRU decodes its downlink assignment and then identifies the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field in its assignment i.e., bitmap (i.e., ist1) corresponds to lookup table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nayeb with the teaching of Lindbom and Liu because Nayeb teaches that decoding downlink assignment in DCI would allow wtru to identify the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field. (Nayeb [0065])
As to claim 11 the combination of Lindbom,Liu and Nayeb specifically Nayeb teaches wherein the bitmap corresponds to at least one of the one or more groupings in a look up table. (Nayeb  [0065]Table 1, Table 2,  A WTRU may be configured through a higher layer message or downlink control information (e.g., DCI Format 2C) regarding the assigned DM RS port(s), for example for indicating the antenna port(s), the scrambling identity (nSCID), and the number of layers for MU-MIMO operations in CDM group 2 using 3 bits in DCI format 2C.  WTRU decodes its downlink assignment and then identifies the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field in its assignment i.e., bitmap (i.e., ist1) corresponds to lookup table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nayeb with the teaching of  Lindbom and Liu because Nayeb teaches that decoding downlink assignment in DCI would allow wtru to identify the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field. (Nayeb [0065])
As to claim 26 the combination of Lindbom and Liu does not teach, wherein the one or more groupings are organized into separate lists, the method further comprising: transmitting a list indicator identifying which of the separate lists comprises the at least one of the one or more groupings.
Nayeb teaches wherein the one or more groupings are organized into separate lists, the method further comprising: transmitting a list indicator identifying which of the separate lists comprises the at least one of the one or more groupings. (Nayeb  [0065]Table 1, Table 2,  A WTRU may be configured through a higher layer message or downlink control information (e.g., DCI Format 2C) regarding the assigned DM RS port(s), for example for indicating the antenna port(s), the scrambling identity (nSCID), and the number of layers for MU-MIMO operations in CDM group 2 using 3 bits in DCI format 2C.  WTRU decodes its downlink assignment and then identifies the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field in its assignment i.e., bitmap (i.e., ist1) corresponds to lookup table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nayeb with the teaching of Lindbom and Liu because Nayeb teaches that decoding downlink assignment in DCI would allow wtru to identify the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field. (Nayeb [0065])

Claims 15, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbom, Liu and further in view of Ebrahimi et al. (US Pub: 20130039349 A1)  hereinafter Ebrahimi
As to claim 15 the combination Lindbom and Liu specifically Lindbom  teaches wherein the signaling is indicative of subsets of ports ([0056] RRC identify a subset, say four, of the 16 port-layer options, with a subsequent DCI message indicating exactly which of the port-layer options within that group of four applies) 
the combination of Lindbom and Liu does not teach for respective sub-bands of a radio frequency spectrum band.
 Ebrahimi teaches for respective sub-bands of a radio frequency spectrum band. ( (Ebrahimi [0209] Fig. 15, Fig. 17, The number of sub-bands corresponding to number of RRHs, and number of antenna ports per sub band signaled via RRC message to a set of UEs supporting CoMP (e.g. Rel-11 UEs) in a system bandwidth)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ebrahimi with the teaching Lindbom and Liu because Ebrahimi teaches that allocating number of antenna ports per sub band signaled via RRC message and size in RBs of the different sub-bands would allow the UE to cycle this allocation in time, so that the UE is able to measure the wideband channel from each RRH. (Ebrahimi [0209])

As to claim 29.  the combination Lindbom and Liu specifically Lindbom  teaches wherein the signaling is indicative of subsets of ports ([0056] RRC identify a subset, say four, of the 16 port-layer options, with a subsequent DCI message indicating exactly which of the port-layer options within that group of four applies) 
the combination of Lindbom and Liu does not teach for respective sub-bands of a radio frequency spectrum band.
 Ebrahimi teaches for respective sub-bands of a radio frequency spectrum band. ( (Ebrahimi [0209] Fig. 15, Fig. 17, The number of sub-bands corresponding to number of RRHs, and number of antenna ports per sub band signaled via RRC message to a set of UEs supporting CoMP (e.g. Rel-11 UEs) in a system bandwidth)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ebrahimi with the teaching Lindbom and Liu because Ebrahimi teaches that allocating number of antenna ports per sub band signaled via RRC message and size in RBs of the different sub-bands would allow the UE to cycle this allocation in time, so that the UE is able to measure the wideband channel from each RRH. (Ebrahimi [0209])

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413